DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rectangular ring shape” or “square ring shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 31 and 21 in Figure 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show 40 and 41 as described on page 16 of the specification, para. 1, but not shown in Fig. 1.

Page 17, lines 10-11 describe elements 40 and 41, citing to Fig. 2, but Fig. 2 does not show this.

Page 17, lines 21-24 describes spaces in the partitions, which should be shown in the figures.

  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
	US Patent: 10533475 is similar to the current claims except that it is missing the features that “at least a portion of the at least one knit wire mesh bearing element [is] between the at least one monolith and each adjacent wall of the element frame”.  This feature is not obvious over ‘475 but if the current claim sets are amended to more closes match the claims in ‘475, then the current claims may be subject to a double patenting rejection.

Claim Interpretation

	Claims 1-19 describes the term “at least one knit wire mesh bearing element”.  The claim positively recites and claims the bearing element but the claims do not sufficiently claim the knit wire mesh.  If Applicant would like the knit wire mesh to be considered part of the structure, it is suggested that the claims positive recite that the assembly includes at least one knit wire mesh.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 18-20 states that the “at least one monolith is positioned in the interior of the element frame” and that at least a portion of the knit wire mesh bearing element (which is part of the element frame) is “between the at least one monolith and each adjacent wall of the element frame”.  It is unclear how the monolith can be both positioned in the interior of the element frame, for which the knit wire mesh bearing element is part of, and also on the side of the knit wire mesh bearing element (since the knit wire mesh element is between the monolith and the frame).
	The same applies to the dependent claims.
	Furthermore, Claim 12 states that the knit wire bearing element is located between monoliths that are adjacent to each other.  It is unclear how the knit wire element that is between the frame and the monolith (Claim 1) is also between adjacent monoliths (Claim 12).

	As to Claim 19, line 3, the claim uses the word “engage”, which is unclear because this word can be considered to mean “involve”.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, 13, 15, 16, 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleuderlein (US Pub.: 2017/0159529), or in the alternatively, Kleuderlein and in view of Olbert (US Pub.: 2018/0305210) and in view of Okumura (US Pub.: 2019/0275699).
Claim 1 and the dependent claims recite a “knit wire mesh bearing element”, which positively claims the bearing element for which a knit wire mesh may be supported with, but the actual knit wire mesh is not positively stated in the claims.  Therefore this feature is not addressed in the first rejection.  However in the alternative rejection below, the knit wire mesh itself is treated as claimed and therefore addressed. 
Kleuderlein describes an element frame that contain monoliths (title), the monoliths contain catalysts (abstract).  The element frame comprises two pairs of opposing walls, wherein the walls form rectangular or square shape, an interior formed by these walls, an inlet end, an outlet end and at least one locking element (abstract).  The element frame, shown in Figures 4 and 5, contains monoliths (see Figures 4 and 5).  The monoliths are made of catalysts and are also known as honeycomb type catalysts (para. 6). Fig. 9 shows a view of one monolith (see Fig. 9) and Fig. 14 shows a view of several monoliths inside a frame element (see Fig. 14).  From Fig. 9, it shows an inlet and an outlet and one side Fig. 9.  Fig 14 shows the side view of the square-shaped monolith, which is known to have 4 sides (Fig. 14).  
 Separating these different monoliths is, what Kleuderlein describes as, “locking elements” (see Fig. 7).  These locking elements are then fastened to elements of the frame (see Fig. 7).  This frame element can be extended into an extended section (34) (para. 57).  Between the wall and the monolith is a mat (Fig. 10).  This mat is used to suppress damage to the monolith (para. 61).  The mat can be considered the equivalent to the “at least one wire mesh bearing element” of the claims. 
The catalyst is used to reduce the concentration of one or more gases in the exhaust gas (abstract).
As to the feature of Claim 1 that “at least a portion of the at least one knit wire mesh bearing element [is] between the at least one monolith and each adjacent wall of the element frame”, the mat (described above and shown in Fig. 10) meets this feature.  
	
	Alternatively, Kleuderlein does not disclose that the mat bears a knit fiber mesh.  The substance of the features of Kleuderlein are re-iterated here.
	Olbert describes a catalyst monolith (title) that can include a honeycomb construction (para. 20) on which there may be a metal base mesh (para. 20). 
	The reference describes two bonded insulating layers: W and S (para. 52).  In one variant of this reference, Olbert states that W1 may be bonded to the tray B (para. 52).  The tray B is generally perforated so that it is permeable to gases and liquids but that also limits particles from passing (para. 19).  The nature and geometry of the perforations being uncritical (para. 19), but Olbert explains that the construction can include a mesh (para. 20 and Okumura teaches that on top of the performed plate, Fig. 2, 40, there is a mesh Fig. 2, 30).  Okumura explains that a mesh plate secures through channels on a honeycomb, through which air flow (para. 51).  Furthermore, Okumura explains that a mesh is important because it secures the flow of air through the material (para. 52). 
	As to the reason to employ a mesh at the end of a honeycomb, Okumura provides reason.  Okumura describes a honeycomb structure (title).  The reference explains that use of mesh to secure the through channels of the honeycomb (para. 52) through which air flow (para. 52).  Okumura explains that if the meshes have smaller holes, the flow of air will be impaired and is a problem (para. 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a mesh at the inlet and outlet of the honeycomb filter frame, as taught by Olbert for use with the element frame of Kleuderlein because Okumura explains a mesh is a known means to secure through channels of a honeycomb and that a mesh can also support the flow of air through the honeycomb as well.

	As to Claims 12, 13, 15, 16 and 17, Kleuderlein teaches a monolith-bearing container (Fig. 4 and 5) with locking elements between (see Fig. 4 and 5).  Fig. 4 and 5 shows that 4 monoliths can be contained in the frame. 
	As to there being mesh between these sections, Olbert describes a catalyst monolith (title) that can include a honeycomb construction (para. 20) on which there may be a metal base mesh (para. 20). 
	The reference describes two bonded insulating layers: W and S (para. 52).  In one variant of this reference, Olbert states that W1 may be bonded to the tray B (para. 52).  The tray B is generally perforated so that it is permeable to gases and liquids but that also limits particles from passing (para. 19).  The nature and geometry of the perforations being uncritical (para. 19), but Olbert explains that the construction can include a mesh (para. 20 and Okumura teaches that on top of the performed plate, Fig. 2, 40, there is a mesh Fig. 2, 30).  Okumura explains that a mesh plate secures through channels on a honeycomb, through which air flow (para. 51).  Furthermore, Okumura explains that a mesh is important because it secures the flow of air through the material (para. 52). 
	As to the mesh bearing element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mesh of Okumura is held-in by the tray using a “bearing means” because this element is part of the tray.
	As to the reason to employ a mesh at the end of a honeycomb, Okumura provides reason.  Okumura describes a honeycomb structure (title).  The reference explains that use of mesh to secure the through channels of the honeycomb (para. 52) through which air flow (para. 52).  Okumura explains that if the meshes have smaller holes, the flow of air will be impaired and is a problem (para. 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a mesh at the inlet and outlet of the honeycomb filter frame, as taught by Olbert for use with the element frame of Kleuderlein because Okumura explains a mesh is a known means to secure through channels of a honeycomb and that a mesh can also support the flow of air through the honeycomb as well.
	Since the mesh extends across the frame of Kleuderlein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mesh can be considered located between the monoliths that are adjacent to each other. 

	As to Claim 16, Kleuderlein explains that the locking element can be on the inlet and the outlet side (para. 61). 

	As to Claim 20, Kleuderlein teaches that the device may include several frame assemblies (see Fig. 15).  

Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As to Claims 3 and 4, Kleuderlein (US Pub.: 2017/0159529) describes a monolith frame that holds a monolith.  Olbert and Okumura describes use of a mesh for these types of frames.  None of the references disclose that the mesh bearing element extend over two pairs of opposing inlet edges.

As to Claims 5, 6, 7, 14, 18 and 19, the references above do not disclose the features Claimed.

Claims, 8, 9, 10 and 11 depend from Claim 7 and therefore would be allowable.

	As to Claim 19, Kleuderlein teaches that the catalyst can contain a peripheral frame (para. 87) and extended sections of that frame (para. 92).  The extended sections of the frame may be configured to allow a fastener for joining the element frame to another element (para. 93).
	Although the reference does not specifically teach that these elements are perpendicular to the walls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure of these elements would be optimizable based on the desired use of the user.
The reference does not teach that the flanges are engaged with at least one knit wire mesh bearing element. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 31, 2022